DETAILED ACTION
This Office action has been issued in response to amendment filed August 17, 2022. 
Claims 1, 2 and 4-20 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s remarks and arguments presented on 08/17/2022 with respect to the 35 USC § 103(a) have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Informality
4. 	Claim 11 recited the limitations of servers and processor. Examiner suggests change the processor to hardware processor.  
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1, 11 and 20 recited the limitations of “caused the cached results to be returned”. The phrase “cause” is merely intended use, which does not further limit the claimed invention, does not distinguish the claimed from the prior art of record.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections- 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
9.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kulkarni et al. (US 2019/0340256 A1 A2), hereinafter Kulkarni in view of Bayliss et al. (US 2010/0094910 A1), hereinafter Bayliss.  
	As for claim 1, Kulkarni teaches a computer-implemented method comprising: in response to a search query initiated from a client device, searching, by a search controller, cached search results stored in one or more caches for results matching the search query initiated from the client device, wherein the cached search results comprise search results received from respective one or more search providers in response to one or more other search queries, wherein the cached search results are stored…..search terms of the one or more other search queries which caused the cached results to be returned by the one or more search providers 
 (see abstract, client device for user interactions with search query terms, provide results in response to various search queries, [0100], objects are cached, shared with client application, returned search query results, [0071], search query terms match each object and return relevance results including matching search query terms);
obtaining, by the search controller, a first subset of search results from the one or more caches for the search query initiated from the client device (see [0056], a search query request all objects of a particular object type that include certain search terms, subset of a set of candidate objects maintained in the object cache on the client device),
issuing, by the search controller, the search query initiated from the client device to the one or more search providers; receiving, by the search controller, a second subset of search results from the one or more search providers for the search query initiated from the client device (see [0005], deploys search engine and return list of results including query matches the documents, [0107], first and second subset of search query terms returning results using subsequent search query terms);
and returning, to the client device by the search controller, a set of search results for the search query initiated from the client device, the set of search results comprising at least one search result from the first subset of search results and at least one search result from the second subset of search results to …….a response time to retrieve the set of search results (see abstract, [0056] satisfy a search criteria specified in the search query, determine the search results specified in the search query, subset of the objects maintained in the cache, [0057], determine features describing the objects that include extracting features, time of the last modification/length of times interval between the present time and the last time of modification, [0107]).
Kulkarni teaches the claimed invention including the limitations of the cached search results are stored, search terms of the one or more other search queries which caused the cached results to be returned by the one or more search providers; at least one search result from the first subset of search results and at least one search result from the second subset of search results, a response time to retrieve the set of search results (abstract, [0010], [0056], [0057], [0107]). 
Kulkarni does not explicitly teach the limitations of disassociated from search terms of the one or more other search queries; reduce a response time to retrieve the set of search results. In the same filed of endeavor, Bayliss teaches the claim recited limitations of disassociated from search terms of the one or more other search queries; reduce a response time to retrieve the set of search results (see Bayliss, [0016], disassociating the common definite identifier from plurality of entity references, [0056], search terms employed on entities (e.g. location), [0081], reduce time in query operations).
Kulkarni and Bayliss both references teach features that are directed to analogous art and they are from the same field of endeavor, such as user to enter search terms, complete search query, in return receiving search results based on user input, matching search terms. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bayliss’s teaching to Kulkarni’s system 
for accessing and analyzing large amounts of data to generate useful results, decisions, conclusions, and reports. Hence, provide users with results or intermediate results that enable further analysis and decisioning. Processing large amounts of data to narrow the data to a manageable number of a most relevant records helps user’s task in arriving at a definitive answer or goal realistically obtainable (see Bayliss, [0008]). 
As for claim 11, 
		The limitations therein have substantially the same scope as claim 1 because claim 11 is a server claim for implementing the steps as recited in claim 1. Therefore, claim 11 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bayliss’s teaching to Kulkarni’s system 
for accessing and analyzing large amounts of data to generate useful results, decisions, conclusions, and reports. Hence, provide users with results or intermediate results that enable further analysis and decisioning. Processing large amounts of data to narrow the data to a manageable number of a most relevant records helps user’s task in arriving at a definitive answer or goal realistically obtainable (see Bayliss, [0008]). 
As for claim 20, 
		The limitations therein have substantially the same scope as claim 1 because claim 20 is a non-transitory computer-readable medium claim for implementing the steps as recited in claim 1. Therefore, claim 20 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bayliss’s teaching to Kulkarni’s system 
for accessing and analyzing large amounts of data to generate useful results, decisions, conclusions, and reports. Hence, provide users with results or intermediate results that enable further analysis and decisioning. Processing large amounts of data to narrow the data to a manageable number of a most relevant records helps user’s task in arriving at a definitive answer or goal realistically obtainable (see Bayliss, [0008]). 
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and Bayliss teaches:
wherein the second subset of search results include search results that update one or more results of the first subset of search results or add new search results to the first subset of search results (see Kulkarni, [0003]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and Bayliss teaches:
further comprising registering the one or more search providers by the search controller, wherein registering the one or more search providers includes: identifying the one or more search providers; and determining one or more types of sources from which each of the identified search providers can return search results in response to search queries (see Kulkarni, [0097]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and Bayliss teaches:
further comprising: configuring, by the search controller, one or more cached search providers, wherein each of the one or more cached search providers corresponds to a respective one of the one or more search providers; and coupling, by the search controller, each of the one or more cached search providers to the respective one of the one or more caches (see Kulkarni, [0097], [0100]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and Bayliss teaches:
further comprising in response to receiving the search query initiated by the client device: determining, by the search controller, the one or more types of sources to fulfill the search query initiated by the client device; and selecting, by the search controller, the one or more search providers from which to obtain the second subset of search results based on the determined one or more types of sources to fulfill the search query initiated by the client device (see Kulkarni, [0118], [0107]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and Bayliss teaches:
further comprising selecting, by the search controller, the one or more cached search providers from which to obtain the first subset of search results based on the determined one or more types of sources to fulfill the search query initiated by the client device (see Kulkarni, [0118], [0125]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and Bayliss teaches:
further comprising in response to receiving the second subset of search results from the one or more search providers, storing, by the search controller, each of the second subset of search results in the one or more caches (see Kulkarni, [0005], [0100], [0107]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and Bayliss teaches:
wherein storing each of the second subset of search results in the one or more caches includes formatting each of the second subset of search results into a searchable structure, and wherein the searchable structure is a key-value pair (see Kulkarni, [0047], [0057]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and Bayliss teaches:
wherein: a key of the key-value pair includes one or more properties used by a search algorithm to select whether an item should be included in the second subset of search results, and a value of the key-value pair includes a set of properties that define a single item in the second subset of search results (see Kulkarni, [0035], [0057], [0107]; Also see, Bayliss, [0131]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and Bayliss teaches:
wherein configuring the one or more cached search providers includes determining a response time at which the one or more search providers can return search results and in response to the response time exceeding a threshold, configuring the respective one or more cached search providers (see Kulkarni, [0062]).
Claims 12-19 corresponds in scope claims 2-10 and is similarly rejected. 
Prior Arts
10. 	US 2012/0290567 A1 teaches single search queries associated with multiple sources, search algorithm to rank all the documents/files in its respective remote source unit by relevance, and each companion application of the remote source units returns the results to the client device ([0123]).
	US 2018/0307727 A1 teaches single search query comprises a search term, indexing document with respect to remote sources. Subsets of respective set of results from plurality of remote sources, cache determine file or folders are in the search results (abstract, [0108]).
	Ma et al., “User-Aware Caching and Prefetching Query Results in Web Search Engines”, SIGIR 2012 teaches user’s query results page which prefetched in a caching system, user subset selection include query results pages (page 1164).
	US 20090089296, EP2043011A2, US 20140136713, EP3343408A1, US  20200334257, EP2633444A2, US 20150310058, US 10223456, US 20200104415, WO2020214347A1, US 10565255, US 10783175, EP3956784A1, US 20150066890, US 20180307727, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
11.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
12.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
10.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154  
10/12/22